DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 6/6/2022 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the rejections contained in the Non-Final Office Action mailed on 2/7/2022.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  

Allowable Subject Matter
Claims 1-20 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 

accessing, by one or more processing devices of a model development system, from a
non-transitory computer-readable medium, input data for an entity; transforming, by the one or more processing devices, the input data into a dense vector entity representation representing the entity, wherein transforming the input data comprises: applying, to the input data, a neural network comprising simultaneously trained subnets representing propensity models, wherein each propensity model is configured to predict a different task based on the input data, and extracting the dense vector entity representation from a common layer of the neural network to which the simultaneously trained subnets are connected; and computing, by the one or more processing devices, a predicted behavior by applying a predictive model to the dense vector entity representation; and
transmitting, by the one or more processing devices, the predicted behavior to a computing device that customizes, in accordance with the predicted behavior, an interaction experience of a user at a remote user device associated with the
entity, wherein customizing the interaction experience includes altering a presentation of
information in electronic content displayed on the remote user device, as recited in claim 1, and similarly recited in claim 9 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898